DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 7/11/2022.
Election/Restrictions
Claims 9-15 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/7/2022.  Newly added claim 22 defines the HLB of the O/W emulsifier to range between 11-14, however, as evidenced by Khayat and Seppic below, the elected species, Montanov 68, has an HLB of 10, thus claim 22 fails to read on the elected species.
Response to Arguments
All of Applicant’s argument filed 7/11/2022 have been fully considered.
Regarding the 103 rejection, in summary, Applicant argues that the cyclodextrins described in Perassinoto do not allow an oil-in-water emulsion to be obtained. Perassinoto only teaches that the cyclodextrin can be included in an oil-in-water emulsion.  Cyclodextrins are not present in the prior art formulation and are only included in the last step of the preparation procedure for obtaining the composition according to Perassinoto's disclosure. It is clear that cyclodextrins are not used to formulate a sunscreen formulation but for their UV protection as described in example 3 of Perassinoto.
Applicant’s appear to be arguing the process in which the o/w emulsion is obtained, however the instant claims are directed to a product comprising components a. (cyclodextrin) and b. (o/w emulsifier) and optionally a polyol and this product is made obvious by the prior art, Perassinoto.  Perassinoto teaches that when formulating the composition (an emulsion) the cyclodextrin can be added and an emulsion comprising the cyclodextrin is obtained, therefore, the emulsion was allowed to be obtained.
Applicant remarks that Perassinoto only indicates that when its composition is an oil-in-water emulsion, it will typically include ingredients generally used for preparing emulsions such as nonionic surfactants well known in the art to prepare o/w emulsions (please see paragraph [0018] of Perassinoto). Hence, there is no motivation to combine Perassinoto and Liu in order to arrive at the claimed emulsifying composition. 
This is not persuasive as Perassinoto teaches that ingredients typically used to create O/W emulsions can be effectively used and as shown in the rejection below, there is a specific motivation and expectation of success when combining Perassinoto and Liu “It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Perassinoto with those of Liu and add 1 to about 10% of Montanov 68 to the composition of Perassinoto as Liu teaches that this emulsification system has been found to act to “balance” aesthetic appearance and feel of the compositions while maintaining the physical stability.  One of skill in the art would have a reasonable expectation of success as both Perassinoto and Liu teaches O/W emulsions and Perassinoto teaches that the composition will typically include ingredients generally known for preparing O/W emulsions such as non-ionic surfactants.”
Regarding the second 103, Applicant argues that there is no reasonable expectation of success found in the art cited by the Examiner. 
This is not persuasive, as stated by the Examiner “Takano teaches that this form (the crystals) is commonly used in cosmetics and its prima facie obvious for a skilled artisan to pursue to known options within his or her own technical grasp to achieve the predictable result of formulating a cosmetic comprising cyclodextrin, yielding no more than one would expect from such an arrangement.”  The reasonable expectation of success comes from it being well known in the art that cyclodextrin in the form of a crystalline powder is well known to be used in cosmetics, therefore, its use in a cosmetic is expected to yield a predictable results absent evidence which has not been provided by Applicant.
Applicant argues that the rejections presented by the Examiner violate the principles of avoiding the use of hindsight reasoning.
As for the assertion that the rejection is based on hindsight, as noted in MPEP 2145, any obviousness rejection is in a sense necessarily a reconstruction based on hindsight reasoning and is not improper if it takes into account only knowledge within the level of ordinary skill in the art at the time the claimed invention was made.  Applicants have provided no evidence that the rejection is not based on knowledge available to those of ordinary skill in the art.
Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, 16-21 and 30 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Perassinoto (US 2016/0051459), Liu (US 5,976,555) as evidenced by Khayat (US 5,665,687), Seppic (Montanov 68 Safety Data Sheet) and Poulson.
Perassinoto discloses a cosmetic composition (reading on “for cosmetic use” as recited by instant claim 1).   The composition comprises cyclodextrin as a UV- IR-radiation screen agent and skin treatments wherein the compositions are used on skin and hair (Abs). The compositions are taught to be O/W emulsions (Perassinoto – claim 4).
Regarding claim 3: Perassinoto teaches the use of beta-cyclodextrin and teaches that the cyclodextrin is used in amounts ranging from 1 to about 40% ([0015] and (Perassinoto – claims 2 and 5), it is noted that the taught range of 1 to about 40% overlaps with the claimed range of 40-95% as recited by instant claim 8a.
Regarding claim 20: Perassinoto teaches beta-cyclodextrin to be a 7-membered sugar ring molecule: 
    PNG
    media_image1.png
    613
    632
    media_image1.png
    Greyscale
 and as evidenced by Poulson (fig. 2), this beta-cyclodextrin is a native cyclodextrin.
Regarding claims 7 and 8c: Perassinoto teaches that additional ingredients such as polyols, like glycerin and propylene glycol can be added to the compositions [0023], Example 2 discloses an embodiment of Perassinoto comprising 1.5% glycerin.
Perassinoto teaches that when formulating the compositions as an O/W emulsion, the composition will typically include ingredients generally known for preparing emulsions, such as non-ionic surfactants known in the art to prepare O/W emulsions [0018]. 
However, Perassinoto does not teach the use of an O/W emulsifier (b) as recited by the instant claims.
Liu discloses skin care compositions comprising O/W emulsions containing retinoids and possessing good physical and chemical stability.  The composition is taught to preferably comprise an emulsifying system comprising cetearyl alcohol and cetearyl glucoside (preferably in combination with cetearyl alcohol), available commercially as Montanov 68, reading on instant claim 6 and 30.  This emulsifier is taught to be used in amounts ranging from 1 to about 10%, which overlaps with the range recited by instant claim 8b (Abs and col. 5, lines 15-30 and 36-45).
Regarding claims 5-6, 16 and 21: As evidenced by Khayat and Seppic, Montanov 68 (as evidenced by instant specification this is also known as cetearyl alcohol and cetearyl glucoside) has an HLB of 10 (col. 2, lines 50-53), is a non-ionic surfactant and is readily biodegradable.  While the prior art fails to teach Montanov 68 to be naturally biodegradable in a hydrated medium, the prior art makes obvious the elected species of emulsifier, which was stated by Applicant to read on claims 1-8, therefore as a compounds and its properties are inseparable, the elected species of Montanov 68 is reasonably expected to have all the properties of O/W emulsifiers as recited by the instant claims.
Liu teaches that the emulsification system assists in maintaining the physical stability of the formulations and have been found to act to “balance” aesthetic appearance and feel of the compositions while maintaining the physical stability (col. 5, lies 5-13).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Perassinoto with those of Liu and add 1 to about 10% of Montanov 68 to the composition of Perassinoto as Liu teaches that this emulsification system has been found to act to “balance” aesthetic appearance and feel of the compositions while maintaining the physical stability.  One of skill in the art would have a reasonable expectation of success as both Perassinoto and Liu teaches O/W emulsions and Perassinoto teaches that the composition will typically include ingredients generally known for preparing O/W emulsions such as non-ionic surfactants.
Regarding claims 2 and 17-19: The prior art makes obvious to use of 1 to about 40% of cyclodextrin and 1 to about 10% of Montanov 68, which results in a weight ratio of emulsifier per weight of cyclodextrin (.025-10:1) which overlaps with the instant claims (0.01-1:1) and overlapping ranges are prima facie obvious absent factual evidence to the contrary.

Claims 1-3, 4, 5-8, 16-21 and 30 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Perassinoto (US 2016/0051459), Liu (US 5,976,555) as evidenced by Khayat (US 5,665,687) and Seppic, as applied to claims 1-3, 5-8, 16-21 and 30 above, and further in view of Takano (US 2010/0075403).
As discussed above, Perissinoto and Liu make obvious the limitations of claims 1-3, 5-8, 16-21 and 30, however, they do not teach the limitations of instant claim 4.
Takano teaches that cyclodextrin compounds, such as beta-cyclodextrin, is commonly used in the form of powder, granules or crystals in the fields of food, cosmetics and medicine [0052].  
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Perassinoto and Liu with those of Takano and use beta-cyclodextrin in the form of crystals (reading on crystalline powder) as Takano teaches that this form is commonly used in cosmetics and its prima facie obvious for a skilled artisan to pursue to known options within his or her own technical grasp to achieve the predictable result of formulating a cosmetic comprising cyclodextrin, yielding no more than one would expect from such an arrangement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 16-21 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of copending Application No. 17/309565 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach O/W emulsions comprising 40-95% of cyclodextrin, 5-40% of an emulsifier such as a mixture of alkyl polyglucoside and fatty alcohol having an HLB of between 11-14 and of natural origin, wherein the cyclodextrin and emulsifier are present in overlapping weight ratios. The composition is further taught to comprise 0-40% polyol such as glycerol.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613